
	
		I
		112th CONGRESS
		2d Session
		H. R. 4107
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. Lamborn (for
			 himself, Mr. Cleaver,
			 Ms. Bordallo,
			 Mr. Austria,
			 Ms. Norton, and
			 Mr. Latta) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the centennial of World War I.
	
	
		1.Short titleThis Act may be cited as the World
			 War I American Veterans Centennial Commemorative Coin Act.
		2.Findings;
			 Purpose
			(a)FindingsThe Congress finds the following:
				(1)The year 2017 is the 100th Anniversary of
			 America’s entrance into World War I.
				(2)On the 6th of
			 April 1917, the United States of America entered World War I by declaring war
			 against Germany.
				(3)Two million
			 American soldiers served overseas during World War I.
				(4)More than four
			 million men and women from the United States served in uniform during World War
			 I.
				(5)The events of 1914
			 through 1918 shaped the world and the lives of millions of people for
			 decades.
				(6)Over 9 million
			 soldiers worldwide lost their lives between 1914 and 1918.
				(7)The centennial of
			 America’s involvement in World War I offers an opportunity for people in the
			 United States to commemorate the commitment of their predecessors.
				(8)Frank Buckles, the
			 last American veteran from World War I died on February 27, 2011.
				(9)He was our last
			 direct American link to the war to end all wars.
				(10)While other great
			 conflicts, including the Civil War, World War II, the Korean War, and the
			 Vietnam War, have all been memorialized on United States commemorative coins,
			 there currently exists no coin to honor the brave veterans of World War
			 I.
				(b)PurposeThe
			 purpose of this Act is to—
				(1)commemorate the
			 centennial of America’s involvement in World War I; and
				(2)honor the over 4
			 million men and women from the United States who served during World War
			 I.
				3.Coin
			 specifications
			(a)$1 Silver
			 CoinsThe Secretary of the
			 Treasury (hereafter in this Act referred to as the Secretary)
			 shall mint and issue not more than 350,000 $1 coins in commemoration of the
			 centennial of America’s involvement in World War I, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section
			 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of sections
			 5134
			 and 5136 of title 31, United States
			 Code, all coins minted under this Act shall be considered to be numismatic
			 items.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the centennial of America’s
			 involvement in World War I.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2017; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be selected by the Secretary
			 based on the winning design from a juried, compensated design competition
			 described under subsection (c).
			(c)Design
			 competitionThe Secretary shall hold a competition and provide
			 compensation for its winner to design the obverse and reverse of the coins
			 minted under this Act. The competition shall be held in the following
			 manner:
				(1)The competition
			 shall be judged by an expert jury chaired by the Secretary and consisting of 3
			 members from the Citizens Coinage Advisory Committee who shall be elected by
			 such Committee and 3 members from the Commission of Fine Arts who shall be
			 elected by such Commission.
				(2)The Secretary
			 shall determine compensation for the winning design, which shall be not less
			 than $5,000.
				(3)The Secretary may
			 not accept a design for the competition unless a plaster model accompanies the
			 design.
				5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 FacilityOnly one facility of the United States Mint may be used
			 to strike any particular quality of the coins minted under this Act.
			(c)Period for
			 IssuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2017.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 SalesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject to
			 section
			 5134(f) of title 31, United States Code, all surcharges
			 received by the Secretary from the sale of coins issued under this Act shall be
			 promptly paid by the Secretary to the World War I Memorial Foundation.
			(c)AuditsThe Comptroller General of the United
			 States shall have the right to examine such books, records, documents, and
			 other data of the World War I Memorial Foundation as may be related to the
			 expenditures of amounts paid under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under
			 section
			 5112(m)(1) of title 31, United States Code. The Secretary may
			 issue guidance to carry out this subsection.
			
